In an action to recover damages for personal injuries, the third-party plaintiffs appeal from an order of the Supreme Court, Kings County, dated November 18, 1960, which granted the third-party defendant’s motion, pursuant to rule 113 of the Rules of Civil Practice, for summary judgment and which dismissed the third-party amended complaint against it. The complaint alleges that plaintiff (Deiters) was injured when a box cart or hand truck being used by the individual defendants in connection with the unloading of certain merchandise from a motor truck for delivery to a consignee located at nearby premises, struck and toppled over upon said plaintiff, who was standing on the sidewalk. By an amended third-party complaint, said individual defendants, doing business as World Examining Works, seek as third-party plaintiffs, in the event of a judgment against them in the main action, judgment over against the third-party defendant, who is their insurer. Such judgment over is sought on the ground that, under the comprehensive liability insurance *979policy issued by the insurer to World Examining Works, the insurer is obligated, to defend the main action and to assume liability for any judgment which may be rendered therein against the third-party plaintiffs, and that it has refused to do so. The policy specifically provides, under its “Exclusions”, that it does not apply “ to the ownership, maintenance, operation, use, loading or unloading ” of automobiles if the accident occurs away from the insured’s premises. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.